DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynn et al. (US 2016/0318609) or, in the alternative, under 35 U.S.C. 103 as obvious in view of Liebert (US 2,365,827).
In re. claim 21, Lynn teaches an aircraft launching system, comprising: a first lifting sub-system (winch (210)) (figs. 2-3) (para [0048]) including a first tether (220) that removably couples (para [0039]) to an aircraft (encompassed by passenger vehicle (300)) (para [0046]); and a second lifting sub-system (110) including a second tether (130) that couples the first lifting sub-system to the second lifting sub-system (fig. 3), wherein the first lifting sub-system is configured to independently lift the aircraft to a first altitude off and above ground (via winch (210)) (para [0048]), and wherein the second lifting sub-system is configured to lift the first lifting sub-system and the aircraft off and above the ground so that the aircraft is at a second altitude that is greater than the first altitude (equivalent structure provides equivalent capability).
If the applicant is of the opinion that the passenger vehicle of Lynn does not encompass aircraft, Liebert discloses a first lifting sub-system (92) is configured to independently lift an aircraft to a first altitude off and above ground (fig. 8).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lynn to incorporate the teachings of Liebert to have the passenger vehicle as an aircraft, for the predictable result of utilizing the invention to transport aircraft.
In re. claim 22, Lynn teaches the aircraft launching system of claim 21, wherein the first lifting sub-system further includes an actuating reel (winch (210)) (para [0048]) coupled to the first tether (220), and wherein the actuating reel is operated to retract a length of the first tether to lift the aircraft to the first altitude (equivalent structure provides equivalent capability).
In re. claim 23, Lynn teaches the aircraft launching system of claim 21, wherein the first tether is configured to be extended from the first lifting sub-system to allow the aircraft to fly in a radial pattern in relation to the first lifting sub-system until the aircraft reaches a launch airspeed, wherein the aircraft releases from the first tether at the launch airspeed (equivalent structure provides equivalent capability).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn.
In re. claim 24, Lynn teaches an aircraft launching method, comprising: removably coupling an aircraft (encompassed by passenger vehicle (300)) (para [0046]) to a first tether (220) of a first lifting sub-system (winch (210)) (figs. 2-3) (para [0048]); coupling the first lifting sub-system to a second tether (130) of a second lifting sub-system (110) (fig. 3); lifting, independently by the first lifting sub-system, the aircraft to a first altitude off and above ground (step (550)) (fig. 5); and lifting, by the second lifting sub-system, the first lifting sub-system and the aircraft off and above the ground (step (520)) (fig. 5).
Lynn fails to disclose after lifting, by the second lifting sub-system, the aircraft is at a second altitude that is greater than the first altitude.
The examiner takes Official Notice that winged aircraft can increase altitude with propellers in the horizontal configuration.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lynn to increase in altitude after the aircraft is transitioned to the horizontal flight configuration (step (560) in figure 5), for the predictable result of avoiding tall structures in the flightpath of the aircraft.
In re. claim 18, Lynn teaches the aircraft launching method of claim 24, further comprising supplying power, by a power source (para [0060]) of the second lifting sub-system (operating motors (120) in reverse) (para [0087]) (stored in batteries in the annulus wing (100)) (para [0076), to the first lifting sub-system , the second lifting sub-system, and the aircraft (power can be transferred up and down tether (220) (para [0090]) and lines (130) comprise electrical lines (para [0039])).
In re. claim 25, Lynn teaches the aircraft launching method of claim 24, wherein said lifting, by the first lifting sub-system, includes operating an actuating reel (winch (210)) (para [0048]) coupled to the first tether (220), to retract a length of the first tether to lift the aircraft to the first altitude (as modified above).

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn as applied to claim 24 above, and further in view of Kelly (US 2007/0187547).

In re. claim 17, Lynn fails to disclose operating the aircraft to reach a launch airspeed at the second altitude and detach from the first tether after reaching the launch airspeed.
Kelly teaches operating the aircraft to reach a launch airspeed at the second altitude (during horizontal or ascending flight path) (para [0049]) and detach from the first tether after reaching the launch airspeed (airplane exerts forward thrust and clamps are opened) (para [0049] – [0050]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lynn to incorporate the teachings of Kelly to have the passenger vehicle reach a launch airspeed at the second altitude and detach from the first tether after reaching the launch airspeed, for the purpose of utilizing the system as an aircraft lifting ferry.
In re. claim 26, Lynn teaches the aircraft launching method of claim 24, further comprising: extending the first tether from the first lifting sub-system (aircraft not reeled until reaching transition altitude) (para [0050]) to allow the aircraft to fly in a radial pattern in relation to the first lifting sub-system until the aircraft reaches a launch airspeed (equivalent method provides equivalent capability).
Lynn fails to disclose releasing the aircraft from the first tether at a launch airspeed.
Kelly teaches operating the aircraft to reach a launch airspeed at the second altitude (during horizontal or ascending flight path) (para [0049]) and detach from the first tether after reaching the launch airspeed (airplane exerts forward thrust and clamps are opened) (para [0049] – [0050]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lynn to incorporate the teachings of Kelly to have the passenger vehicle reach a launch airspeed at the second altitude and detach from the first tether after reaching the launch airspeed, for the purpose of utilizing the system as an aircraft lifting ferry.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn as applied to claim 24 above, and further in view of Liebert (US 2,365,827).

In re. claim 19, Lynn fails to disclose the first lifting sub-system comprises a crane, and the second lifting sub-system comprises an airship.
Liebert teaches a first lifting sub-system comprises a crane (92) (fig. 8), and the second lifting sub-system comprises an airship (11) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lynn to incorporate the teachings of Liebert to have the first lifting sub-system comprise a crane, and the second lifting sub-system comprise an airship, for the predictable result of utilizing the invention with known alternative lifting sub-systems.
Response to Arguments
Applicant’s arguments with respect to claims 17-19 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 27 is allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647